DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 02/03/2021.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16, and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan et al. (US 10659588 B1).

Regarding claims 1 and 11, Guan teaches:
“A method for classifying a plurality of interactions” (col. 4, lines 5-36; ‘One or more clustering servers 115 may cluster audio of the call with other calls, where the clustering may be performed based on similarities of one or more aspects of the caller's voice.’), the method comprising, using a processor:
“obtaining a plurality of voiceprints of the plurality of interactions, wherein each voiceprint of the plurality of voiceprints represents a speaker participating in an interaction of the plurality of interactions” (col. 5, lines 25-54; ‘At step 220, the clustering servers 115 may cluster the plurality of voiceprints. Each individual call may start in its own cluster. With each iteration of the clustering service, calls may be clustered together based on voiceprint similarity. Thus, each resulting cluster contains calls from the same person/voice (in the most common case).’);
“calculating, for each interaction, a plurality of scores, wherein each score of the plurality of scores is indicative of a similarity between the voiceprint of the interaction and one voiceprint of a set of benchmark voiceprints” (col. 6, lines 58-67; ‘When a call is received, at step 235, the new call voiceprint is compared with the existing clusters.’; col. 7, lines 1-17; ‘If the call fits into an existing cluster greater than a predetermined degree of similarity (e.g., the score is equal to or exceeds a predetermined threshold), the call may be added to the cluster, and the associated voice may be considered a candidate for blacklisting.’);
“calculating, for each interaction, statistics of the scores” (col. 6, lines 17-39; ‘To locate spurious clusters, at step 225, the clusters may be filtered based on one or more criteria which may include: Cluster size Cluster coherence (e.g., the scatter of voiceprints within the cluster) Metadata of cluster members The distribution of similarity scores between the cluster and a set of voiceprints (e.g., the voiceprints ingested in step 210) The proportion of calls that are confirmed to be associated with suspicious activity’); and
“determining that a plurality of interactions pertain to a single cluster of interactions based on statistics of the scores of the interactions in the cluster” (col. 6, lines 17-39; ‘To locate spurious clusters, at step 225, the clusters may be filtered based on one or more criteria which may include: Cluster size Cluster coherence (e.g., the scatter of voiceprints within the cluster) Metadata of cluster members The distribution of similarity scores between the cluster and a set of voiceprints (e.g., the voiceprints ingested in step 210) The proportion of calls that are confirmed to be associated with suspicious activity’; col. 7, lines 1-17; ‘For example, a human may listen to the new call and calls from the associated cluster to verify the match. Alternatively, if the similarity between the new voiceprint and the cluster is above a first lower threshold, a human may listen to the call to verify. However, if the similarity is above a second higher threshold, the call may automatically be blacklisted.’).

Regarding claims 2 (dep. on claim 1) and 12 (dep. on claim 11), Guan further teaches:
“wherein the benchmark voiceprints are selected from the plurality of voiceprints” (col. 6, lines 58-67; ‘When a call is received, at step 235, the new call voiceprint is compared with the existing clusters.’).

Regarding claims 3 (dep. on claim 1) and 13 (dep. on claim 11), Guan further teaches:
“wherein determining that a plurality of interactions pertain to a single cluster of interactions comprises: finding candidate pairs of interactions based on similarity in the statistics of the scores of each interaction in the candidate pair” (col. 7, lines 1-17; ‘If the call fits into an existing cluster greater than a predetermined degree of similarity (e.g., the score is equal to or exceeds a predetermined threshold), the call may be added to the cluster, and the associated voice may be considered a candidate for blacklisting.’);
“for each candidate pair: calculating a pair threshold, based on the statistics of the scores of the candidate pair” (col. 7, lines 1-17; ‘If the call fits into an existing cluster greater than a predetermined degree of similarity (e.g., the score is equal to or exceeds a predetermined threshold), the call may be added to the cluster, and the associated voice may be considered a candidate for blacklisting.’);
“calculating a pair score indicative of a similarity between the voiceprints associated with the interactions of the pair” (col. 7, lines 1-17; ‘Alternatively, if the similarity between the new voiceprint and the cluster is above a first lower threshold, a human may listen to the call to verify. However, if the similarity is above a second higher threshold, the call may automatically be blacklisted.’); and
“determining that the pair pertain to a single cluster of interactions if the pair score is above the pair threshold” (col. 7, lines 1-17; ‘Alternatively, if the similarity between the new voiceprint and the cluster is above a first lower threshold, a human may listen to the call to verify. However, if the similarity is above a second higher threshold, the call may automatically be blacklisted.’).

Regarding claims 4 (dep. on claim 3) and 14 (dep. on claim 13), Guan further teaches:
“wherein finding the candidate pairs of interactions comprises: calculating similarity between the statistics of the scores; and finding pairs for which the similarity is above a similarity threshold” (col. 7, lines 1-17; ‘Alternatively, if the similarity between the new voiceprint and the cluster is above a first lower threshold, a human may listen to the call to verify. However, if the similarity is above a second higher threshold, the call may automatically be blacklisted.’).

Regarding claims 5 (dep. on claim 3) and 15 (dep. on claim 13), Guan further teaches:
“wherein calculating statistics of the scores comprises calculating means and standard deviations” (col. 5, lines 25-54; ‘Other clustering algorithms such as K-means may optionally be used, either alternatively or in tandem with AHC.’; col. 6, lines 40-47; ‘Cluster coherence (or cluster scatter) may be measured by, as an example, the standard deviation of predetermined dimensions of the voiceprints within the cluster.’), and
“wherein finding the candidate pairs of interactions comprises: finding pairs of interactions for which the difference between the mean associated with each interaction is below a second threshold and the difference between the standard deviation associated with each interaction is below a third threshold” (col. 5, lines 25-54; ‘Other clustering algorithms such as K-means may optionally be used, either alternatively or in tandem with AHC.’; col. 6, lines 40-47; ‘Cluster coherence (or cluster scatter) may be measured by, as an example, the standard deviation of predetermined dimensions of the voiceprints within the cluster.’).

Regarding claims 6 (dep. on claim 3) and 16 (dep. on claim 13), Guan further teaches:
“wherein calculating the pair threshold comprises: finding, based on the statistics of the scores of the candidate pair, a value that is above a majority of the scores of the interactions of the pair” (col. 7, lines 1-17; ‘Alternatively, if the similarity between the new voiceprint and the cluster is above a first lower threshold, a human may listen to the call to verify. However, if the similarity is above a second higher threshold, the call may automatically be blacklisted.’).

Regarding claims 8 (dep. on claim 3) and 18 (dep. on claim 13), Guan further teaches:
“clustering the interactions based on the pairs that pertain to a single cluster” (col. 7, lines 1-17; ‘If the call fits into an existing cluster greater than a predetermined degree of similarity (e.g., the score is equal to or exceeds a predetermined threshold), the call may be added to the cluster, and the associated voice may be considered a candidate for blacklisting.’).

Regarding claims 9 (dep. on claim 3) and 19 (dep. on claim 13), Guan further teaches:
“clustering the interactions based on the pair that pertain to a single cluster by traversing the pairs that pertain to a single cluster” (col. 7, lines 1-17; ‘If the call fits into an existing cluster greater than a predetermined degree of similarity (e.g., the score is equal to or exceeds a predetermined threshold), the call may be added to the cluster, and the associated voice may be considered a candidate for blacklisting.’), “and for each pair”;
“if none of the interactions in the pair already pertain to a cluster, assigning the interactions in the pair to a new cluster” (col. 5, lines 25-54; ‘Examples include complete linkage (defined as the minimum similarity between all pairs of voiceprints across two clusters) and average linkage (defined as the average similarity between all pairs of voiceprints across two clusters). The minimum similarity or the average similarity between pairs of voiceprints between two clusters may be used to determine whether to automatically merge the two clusters (i.e. assert that the two clusters contain calls from the same person/voice). Other metrics such as maximum or median similarity may also be used to determine whether clusters should be merged.’);
“if a first interaction in the pair pertains to a cluster and a second interaction in the pair does not pertain to a cluster, assigning the second interaction to the same cluster as the first interaction” (col. 5, lines 25-54; ‘Examples include complete linkage (defined as the minimum similarity between all pairs of voiceprints across two clusters) and average linkage (defined as the average similarity between all pairs of voiceprints across two clusters). The minimum similarity or the average similarity between pairs of voiceprints between two clusters may be used to determine whether to automatically merge the two clusters (i.e. assert that the two clusters contain calls from the same person/voice). Other metrics such as maximum or median similarity may also be used to determine whether clusters should be merged.’); and
“if a first interaction in the pair pertains to a first cluster and a second interaction in the pair pertains to a second cluster, unifying the first cluster and the second cluster into a single cluster” (col. 5, lines 25-54; ‘Examples include complete linkage (defined as the minimum similarity between all pairs of voiceprints across two clusters) and average linkage (defined as the average similarity between all pairs of voiceprints across two clusters). The minimum similarity or the average similarity between pairs of voiceprints between two clusters may be used to determine whether to automatically merge the two clusters (i.e. assert that the two clusters contain calls from the same person/voice). Other metrics such as maximum or median similarity may also be used to determine whether clusters should be merged.’).

Regarding claims 10 (dep. on claim 1) and 20 (dep. on claim 11), Guan further teaches:
“wherein calculating statistics of the scores comprises calculating means and standard deviations” (col. 5, lines 25-54; ‘Other clustering algorithms such as K-means may optionally be used, either alternatively or in tandem with AHC.’; col. 6, lines 40-47; ‘Cluster coherence (or cluster scatter) may be measured by, as an example, the standard deviation of predetermined dimensions of the voiceprints within the cluster.’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Salomon et al. (US 20190362017 A1).

Regarding claims 7 (dep. on claim 3) and 17 (dep. on claim 13), Guan does not expressly teach finding the maximum, as in “wherein calculating the pair threshold comprises: finding the maximum between the mean plus Z times the standard deviation of the scores of each interaction of the pair, wherein Z is a number equal or larger than two.”
In a similar field of endeavor (pattern analysis), Salomon teaches determining thresholds based on various metrics (par. 0066; ‘For example, these thresholds may be determined based on an average frequency of the attributes within the data set for that data attribute category, a standard deviation or other measurement of variation within the data attribute category, a minimum or maximum frequency value for an attribute in the data attribute category, a number of data objects in the data set, one or more user input values (e.g., transmitted to the database system 405 by a user device, such as user device 410, operated by an administrative user of the database system 405 or by a client of the database system 405), an “importance” metric (e.g., an integer value representing a level of importance of the corresponding activity or characteristic) of one or more data attributes grouped within the data attribute category, or any combination of these or other relevant parameters.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thresholds taught by Guan by incorporating Salomon’s threshold determination component in order to calculate the pair threshold by finding the maximum between the mean plus Z times the standard deviation of the scores of each call. The combination would reduce the noise from common data attribute types that occur frequently, while maintaining sensitivity to the uncommon data attribute types that occur rarely. (Salomon: par. 0017)

Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK VILLENA/Examiner, Art Unit 2658